[ex105-phunware2020invest001.jpg]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR
SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION THEREUNDER, IN
EACH CASE, TO THE EXTENT APPLICABLE HERETO. SECURED PROMISSORY NOTE New York,
New York $16,000,000 July __, 2020 FOR VALUE RECEIVED, Alto Opportunity Master
Fund, SPC - Segregated Master Portfolio B (the “Investor”) hereby promises to
pay to Phunware, Inc., a Delaware corporation (the “Company”), on the date set
forth below, (i) the principal amount of Sixteen Million Dollars ($16,000,000)
and (ii) interest on the unpaid principal balance hereof at the rate set forth
herein (collectively, the “Obligations”). This Promissory Note (this “Note”) has
been issued pursuant to the Note Purchase Agreement, dated as of July 14, 2020
(the “Subscription Date”), by and among the Company and the Investor (as
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time, the “Note Purchase Agreement”) as payment of the purchase price of
that certain Series B Senior Secured Convertible Note of the Company, with an
initial aggregate principal amount of $17,280,000 (as such note may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time in accordance with the terms thereof, the “Series B Note”), issued pursuant
to that certain Securities Purchase Agreement, dated as of July 14, 2020 by and
among the Company and the investors party thereto (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Securities Purchase Agreement”). Capitalized terms not defined herein shall
have the meaning as set forth in the Series B Note. NEITHER THIS NOTE NOR ANY
INTEREST HEREIN MAY BE PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED, WHETHER BY
THE COMPANY, OPERATION OF LAW, COURT ORDER OR OTHERWISE, WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF THE INVESTOR. ANY SUCH PURPORTED ASSIGNMENT OR TRANSFER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID. 1. Payment of Principal. The
principal amount of this Note (the “Principal”), together with all unpaid
interest accrued thereon and any other Obligations payable hereunder, shall be
due and payable in full upon the fortieth (40th) anniversary of the Scheduled
Series B Note Maturity Date (as defined below) (the “Maturity Date”); provided,
that the Maturity Date shall be automatically extended by one (1) calendar day
for each calendar day after December 31, 2021 (the “Scheduled Series B Note
Maturity Date”), if any, that all, or any part, of the Series B Note remains
outstanding. 2. Payment of Interest. The unpaid Principal balance due hereunder
shall bear interest (the “Interest”) at an annual rate equal to 1.17% (the
“Interest Rate”). Subject to Sections 3 and 7 below, Interest shall be payable
and due upon the Maturity Date. All interest shall be computed Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest002.jpg]
on the basis of a year of 365 or 366 days, as the case may be, for the actual
number of days (including the first day but excluding the last day) elapsed. 3.
Prepayment Prior to the Maturity Date. (a) Optional Prepayment. The Investor
may, at its option at any time on or after the date hereof, prepay, in whole or
in part, without premium or penalty, the Obligations under this Note (each, an
“Optional Prepayment”). (b) Mandatory Prepayment. Upon any Mandatory Prepayment
Event (as defined below), the Investor shall promptly prepay such aggregate
outstanding Principal of this Note equal to the applicable Mandatory Prepayment
Amount (as defined below) with respect to such Mandatory Prepayment Event (each,
a “Mandatory Prepayment”, and together with each Optional Prepayment, each a
“Prepayment”). (c) Mechanics of Prepayments. All Prepayments hereunder shall be
made in cash, by wire transfer, in U.S. dollars and immediately available funds,
in accordance with the wire instructions delivered to the Investor by the
Company on or prior to such date of such Prepayment. At the option of the
Company, prepayments may be made directly to the Company or to such other
Persons as the Company may direct in its wire instructions. (d) Cancellation of
Interest upon Prepayment. Notwithstanding anything herein to the contrary, upon
any Prepayment prior to the Maturity Date (including, without limitation, any
Mandatory Prepayment), the aggregate cash amount in such Prepayment shall be
applied entirely to and against any outstanding Principal under this Note, and
any accrued and unpaid Interest with respect to the Principal prepaid shall be
automatically cancelled as of the date of such prepayment. (d) Definitions. For
the purpose of this Note, the following definitions shall apply: (i) “Eligible
Resale Date” means the earlier of (x) the thirtieth (30th) Trading Day after the
first date on which the resale by the Buyers (as defined in the Securities
Purchase Agreement) of all the Registrable Securities (as defined in the
Registration Rights Agreement) pursuant to one or more registration statements
filed with the SEC has been declared effective by the SEC (and each prospectus
contained therein is available for use on such date) or (y) the thirtieth (30th)
Trading Day after the first date on which all of the Registrable Securities are
eligible to be resold by the Buyers pursuant to Rule 144 (or, if a Current
Public Information Failure (as defined in the Registration Rights Agreement) has
occurred and is continuing, such later date after which the Company has cured
such Current Public Information Failure). (ii) “Forced Mandatory Prepayment
Eligible Amount” means, as of any given Forced Mandatory Prepayment Notice Date
(as defined below), the lesser of (A) such aggregate amount of Principal
outstanding hereunder and (B) such aggregate amount of Principal hereunder that,
together with the Unrestricted Note Amount (as defined in the Series B Note) as
of such applicable Forced Mandatory 2 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest003.jpg]
Prepayment Notice Date would not exceed the lesser of (x) $5 million and (y) 10%
of the quotient of (I) the sum of the Market Capitalization (as defined in the
Series B Notes) for each Trading Day during the thirty (30) consecutive Trading
Day period ending on, and including, the Trading Day immediately prior to such
Forced Mandatory Prepayment Notice Date, divided by (II) thirty (30). (iii)
“Mandatory Prepayment Amount” means, as applicable, any Mandatory Prepayment
Conversion Amount (as defined below) or the Forced Mandatory Prepayment Amount
(as defined below). (iv) “Mandatory Prepayment Event” means, as applicable, (i)
with respect to any Restricted Principal of the Series B Note designated to be
converted in a Conversion Notice (such aggregate amount of Principal then
outstanding hereunder equal to such Restricted Principal of the Series B Note
designated to be converted in such Conversion Notice, each, a “Mandatory
Prepayment Conversion Amount”), both (A) the Company’s receipt of such
Conversion Notice thereunder executed by the Investor in which all, or any part,
of the principal of the Series B Note to be converted includes any Restricted
Principal and (B) the Investor’s receipt from the Company of written
confirmation that the Company’s transfer agent (the “Transfer Agent”) has been
irrevocably instructed by the Company to deliver to the Investor (or its
designee) the shares of Common Stock to be issued pursuant to such Conversion
Notice in accordance with Section 3(c) of the Series B Note (in each case, as
adjusted, if applicable, to reflect the withdrawal of any Conversion Notice, in
whole or in part, by the Investor, whether pursuant to Section 3(c)(ii) of the
Series B Note or otherwise), or (ii) at any time after the Eligible Resale Date,
so long as (v) the Market Capitalization (as defined in the Series B Notes) on
each Trading Day during the thirty (30) consecutive Trading Day period ending
on, and including, the Trading Day immediately prior to such applicable
Mandatory Prepayment Date is at least $40 million, (w) the Available Shelf
Capacity (as defined in the Series B Notes) on each Trading Day during the
thirty (30) consecutive Trading Day period ending on, and including, the Trading
Day immediately prior to such applicable Mandatory Prepayment Date is at least
300% of the sum of (I) the Unrestricted Note Amount as of each such date of
determination and (II) the aggregate Forced Mandatory Prepayment Amount pursuant
to which this determination is being made, (x) no Equity Conditions Failure (as
defined in the Series A Note or Series B Note) exists at any time during such
applicable Forced Mandatory Prepayment Eligibility Period, (y) as of such date
of determination, the quotient of (A) the sum of the VWAP of the Common Stock
for each Trading Day during the twenty (20) consecutive Trading Day period
ending as of the Trading Day immediately prior to such applicable Mandatory
Prepayment Date, divided by (y) twenty (20) is greater than $1.30 (as adjusted
for stock splits, stock dividends, stock combinations recapitalizations and
similar events) (the failure of the Company to satisfy this clause (y) as of the
Mandatory Prepayment Date, if any, a “Minimum Price Failure”) and (z) no Event
of Default (as defined in the Series A or Series B Note) has occurred prior to
such Forced Mandatory Prepayment Eligibility Period (regardless of whether such
Event of Default has been cured or the Holder has submitted an Event of Default
Redemption 3 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest004.jpg]
Notice with respect thereto) (collectively, the “Forced Mandatory Prepayment
Eligibility Conditions”), the Company shall have the right, by delivery of
written notice to the Investor (each, a “Forced Mandatory Prepayment Notice”,
and each such date, a “Forced Mandatory Prepayment Notice Date”) to require this
Note to be prepaid (each, a “Forced Mandatory Prepayment”), in whole or in part,
as of the tenth (10th) Trading Day after the applicable Forced Mandatory
Prepayment Notice Date (or such other date as mutually agreed upon by the
Investor and the Company, each a “Forced Mandatory Prepayment Date”, and such
period commencing on the applicable Forced Mandatory Prepayment Notice Date
through and including such Forced Mandatory Prepayment Date, each a “Forced
Mandatory Prepayment Eligibility Period”), but the aggregate amount of such
Forced Mandatory Prepayment shall in no event exceed the Forced Mandatory
Prepayment Eligible Amount (as defined above) as of such Forced Mandatory
Prepayment Notice Date (such portion of the applicable Forced Mandatory
Prepayment Eligible Amount subject to such Forced Mandatory Prepayment, each a
“Forced Mandatory Prepayment Amount”). Notwithstanding the foregoing, (A) the
Company shall not be permitted to effect more than one (1) Forced Mandatory
Prepayment in any thirty (30) Trading Day period (with the first Forced
Mandatory Prepayment Notice Date eligible to be delivered to the Investor by no
earlier than [ , 2020]1), (B) if at any time on or prior to such applicable
Forced Mandatory Prepayment Date any Forced Mandatory Prepayment Eligibility
Condition fails to be satisfied in full, the Company shall deliver prompt
written notice to the Investor and, unless the Investor waives such failure to
satisfy such Forced Mandatory Prepayment Eligibility Condition, such Forced
Mandatory Prepayment Notice shall be null and void and no Forced Mandatory
Prepayment shall occur hereunder with respect thereto and (C) the Investor (or
its designee) shall not commence a Deposit/Withdrawal at Custodian with respect
to such shares of Common Stock to be issued upon conversion of Restricted
Principal unless and until the Investor shall have either (x) delivered the
Mandatory Prepayment Amount to the Company or (y) delivered irrevocable
instructions to the Investor’s bank, broker or other financial institution to
wire the Mandatory Prepayment Amount to the Company from an account with at
least an amount of cash or other Eligible Assets (as defined below) equal to the
Mandatory Prepayment Amount). Notwithstanding anything herein to the contrary,
no Forced Mandatory Prepayment Notice may be delivered hereunder (and no Forced
Mandatory Prepayment shall occur hereunder) at any time on or after March 31,
2021 (or such other date as the Investor and the Company may agree in writing).
(v) “Remaining Investor Note Principal Amount” means, as of any time of
determination, the aggregate amount of Principal outstanding hereunder as of
such time of determination. 1 Insert thirtieth (30th) Trading Day anniversary of
the Closing Date 4 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest005.jpg]
(vi) “Underlying Agreements” means, collectively, the Note Purchase Agreement,
the Investor Note, the Series B Notes and the Securities Purchase Agreement.
(vii) “Unpaid Amounts” means, as of any date of determination, the Obligations
owed by one Party to the other under such applicable Underlying Agreements that
have not been paid as of the date of determination, whether or not such amounts
are then due and payable and without regard to the fair market value of the
Series B Note or the Investor Note at such time, as applicable. 4. Defaults. (a)
the Investor shall be deemed in default hereunder upon the occurrence of any of
the following (a “Default”): (i) Failure to Pay Principal or Interest. The
failure of the Investor to pay, when due, all or any part of any Principal or
Interest required to be made hereunder; or (ii) Bankruptcy, etc. The Investor
shall have entered against it by a court having jurisdiction thereof a decree or
order for relief in respect to the Investor in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or a receiver, liquidator, assignee, custodian, trustee, sequestrator or
other similar official shall be appointed for the Investor or for any
substantial part of the Investor’s property, or the winding up or liquidation of
the Investor’s affairs shall have been ordered; or the Investor shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or the Investor shall consent to the entry of an
order for such relief in an involuntary case under any such law, or any such
involuntary case shall commence, and not be dismissed within sixty (60) days; or
the Investor shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official for the Investor or for any substantial part of the Investor’s
property, or make any general assignment for the benefit of creditors. (b)
Consequence of Default. Upon the occurrence of a Default, the outstanding
Obligations hereunder shall, at the option of the Company, as evidenced by the
delivery (or deemed delivery in accordance with this Section 4(c)) of written
notice to the Investor, become immediately due and payable (each, an “Investor
Note Acceleration”); provided, that any amount outstanding hereunder shall be
subject to automatic Default Netting upon any Investor Note Acceleration.
Notwithstanding the foregoing, if there shall occur a Default under Section
4(a)(ii) above, the entire outstanding Obligations hereunder, shall
automatically become immediately due and payable without any action on the part
of the Company and the Company shall be deemed to have delivered a notice to the
Investor electing an Investor Note Acceleration for the entire amount
outstanding under this Note. Upon the payment, in full, of the Remaining
Investor Note Principal Amount to the Company following an Investor Note
Acceleration, all accrued and unpaid Interest (as 5 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest006.jpg]
defined in the Investor Note) then outstanding under the Investor Note shall be
automatically cancelled as of the date of such payment in full and, thereafter,
the Investor Note shall be deemed to be paid in full and shall be null and void.
Upon the occurrence of a Default, the Company shall also have all the rights and
remedies of a secured party on default under Article 9 of the Uniform Commercial
Code of the State of New York with respect to the Collateral (as hereinafter
defined). 5. Representations and Warranties of the Investor. The Investor
represents and warrants to the Company as follows as of the date hereof: (a) the
Investor has the power and authority to execute, deliver and perform all
obligations in accordance herewith; (b) the execution, delivery and performance
by the Investor of this Note are within the Investor's legal powers, and do not
contravene any law or any contractual restriction binding on or affecting the
Investor; (c) no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Investor of this Note; (d)
this Note constitutes the legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except to the
extent enforceability is limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium and other laws for the protection of creditors generally
and by general equitable principles; and (e) there is no pending or, to the
Investor's knowledge, threatened action or proceeding affecting the Investor
before any governmental agency or arbitrator with respect to the transactions
contemplated by this Note or which may materially adversely affect the property,
assets or condition (financial or otherwise) of the Investor. 6. Security. (a)
Grant of Security Interest. As security for the due and prompt payment and
performance of all payment obligations under this Note and any modifications,
replacements and extensions hereof (collectively, “Secured Obligations”), the
Investor hereby pledges and grants a security interest to the Company in all of
the Investor’s right, title, and interest in and to, initially at least
$16,000,000, in the aggregate, (i) in cash, (ii) cash equivalents, (iii) any
Group of Ten (“G10”) currency and any notes or other securities issued by any
G10 country and (iv) any securities of a special purpose acquisition company
(each, a “SPAC”) that are redeemable for cash held in escrow by such SPAC (with
a deemed fair market value, for purposes hereof, equal to the amount of cash
held in such escrow for redemption of such applicable security of such SPAC)
(collectively, the “Eligible Assets”), in each case, held by the Investor in the
bank or brokerage accounts described on Schedule I attached hereto (the
“Collateral”, and such account or accounts, as applicable, collectively, the
“Collateral Account”), subject to reduction upon any reduction, offset or
cancellation of this Note. So long as any Restricted Principal (as defined in
the Series B Note) remains outstanding under the Series B Note, the Investor
shall keep Collateral in the Collateral Account with a fair market value of at
least the amount of Restricted Principal then outstanding. (b) Change in
Collateral Account. The Investor may, with at least five (5) Trading Days’
notice to the Company, move the Collateral from an account or accounts of the
Investor to a new account or accounts (the “New Collateral Account”) at a
financial institution selected by the Investor, (but if such financial
institution is not listed as a 6 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest007.jpg]
permitted financial institution on Schedule II attached hereto, subject to the
consent of the Company, not to be unreasonably withheld), and upon such move,
such New Collateral Account shall be the Collateral Account for all purposes
hereunder. 7. Netting Rights. (a) Securities Contract. The Company and the
Investor hereby acknowledge and agree that the Securities Purchase Agreement and
the Note Purchase Agreement each is a “securities contract” as defined in 11
U.S.C. § 741 and that Investor shall have all rights in respect of the Investor
Note, the Series B Note, the Master Netting Agreement, the Securities Purchase
Agreement and the Note Purchase Agreement as are set forth in 11 U.S.C. § 555
and 11 U.S.C. § 362(b)(6), including, without limitation, all rights of credit,
deduction, setoff, offset, recoupment, and netting (collectively, “Netting” or
“Net”) as are available under this Note, the Series B Note and the Master
Netting Agreement. (b) Event of Default Netting. Notwithstanding anything herein
to the contrary, at any time on or after the occurrence of any Event of Default
under the Series B Note (regardless of whether the Investor delivers an Event of
Default Redemption Notice (as defined in the Series B Note) to the Company or
such Event of Default is subsequent cured), the Investor may, at its sole
discretion, by written notice to the Company, Net (each, an “Event of Default
Netting”) all, or any part, of the outstanding obligations under the Series B
Note (and/or other Unpaid Amounts (as elected by the Investor in such written
notice)) by the cancellation of such portion of the outstanding obligations
under the Series B Note (and/or other Unpaid Amounts (as elected by the Investor
in such written notice)) as set forth in such written notice in exchange for the
surrender and concurrent cancellation of an equal amount of Principal then
outstanding hereunder (each, an “Event of Default Netting Principal Amount”).
Upon any Event of Default Netting, any accrued and unpaid Interest then
outstanding hereunder with respect to such Event of Default Netting Principal
Amount being satisfied in such Event of Default Netting shall be automatically
cancelled as of the date of such Event of Default Netting and, thereafter, such
Event of Default Netting Principal Amount of this Note (together with any
accrued and unpaid Interest thereon then outstanding hereunder) shall be deemed
to be paid in full. Each Event of Default Netting shall be effective upon the
date the Investor delivers notice to the Company of the Investor’s election to
effect such Event of Default Netting. (c) Automatic Netting at Redemption Date.
Notwithstanding anything herein to the contrary, with respect to any redemption
of all, or any part, of the Series B Note, solely to the extent such portion of
the Conversion Amount (as defined in the Series B Note) subject to such
redemption includes Restricted Principal (as defined in the Series B Note) (such
aggregate amount of Restricted Principal, each, a “Redemption Restricted
Amount”), on the applicable Redemption Date (as defined in the Series B Note),
such portion of the outstanding obligations under the Series B Note equal to
such Redemption Restricted Amount shall automatically Net (each, a “Redemption
Netting”) by the cancellation of the Redemption Restricted Amount of the
outstanding obligations under the Series B Note in exchange for the surrender
and concurrent cancellation of such portion of this Note with an amount of
aggregate Principal outstanding hereunder equal to such Redemption Restricted
Amount (each a “Redemption Netting Principal Amount”) and 7 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest008.jpg]
any related Restricted OID (as defined in the Series B Note) shall be
automatically cancelled in connection therewith. Upon any Redemption Netting,
any accrued and unpaid Interest then outstanding hereunder with respect to such
Redemption Netting Principal Amount being cancelled in such Redemption Netting
shall be automatically cancelled as of the date of such Redemption Netting and,
thereafter, such Redemption Netting Principal Amount of this Note (together with
any accrued and unpaid Interest thereon then outstanding hereunder) shall be
deemed to be paid in full. For the avoidance of doubt, if prior to the date of
the applicable Redemption Netting all, or any portion, of a Redemption
Restricted Amount becomes Unrestricted Principal (as defined in the Series B
Note) or, with respect to an Installment Amount (as defined in the Series B
Note), subject to a Deferral (as defined in the Series B Note) or a waiver of an
Equity Conditions Failure or such other event occurs whereafter such portion of
the Redemption Restricted Amount is not required to be redeemed on the
Redemption Date in accordance with the terms of the Series B Note (as amended,
modified or waived on or prior to such date)(each a “Reversed Redemption
Restricted Amount”), solely with respect to such Redemption Date, no Redemption
Netting shall occur with respect to such Reversed Redemption Restricted Amount
and any related Restricted OID shall not be cancelled in connection therewith.
(d) Automatic Netting Upon any Bankruptcy Event of Default. Notwithstanding
anything herein to the contrary, upon any Bankruptcy Event of Default under the
Series B Note, the Remaining Principal Amount as of such time of determination,
such portion of the outstanding obligations under the Series B Note equal to the
Remaining Investor Note Principal Amount shall automatically Net by the
cancellation of such portion of the outstanding obligations under the Series B
Note in exchange for the surrender and concurrent cancellation of this Note in
its entirety (each, a “Bankruptcy Event of Default Netting”) and any related
Restricted OID shall be cancelled in connection therewith. For the avoidance of
doubt, upon any Bankruptcy Event of Default Netting, all accrued and unpaid
Interest then outstanding hereunder shall be automatically cancelled as of the
date of such Bankruptcy Event of Default Netting and, thereafter, this Note
shall be deemed to be paid in full and shall be null and void. Each Bankruptcy
Event of Default Netting shall be effective upon the date of the earliest
occurrence of a Bankruptcy Event (as defined in the Series B Note) under the
Series B Note. (e) Automatic Netting Upon Prohibited Transfers of the Note.
Notwithstanding anything herein to the contrary, if for any reason, this Note or
any interest herein is pledged, assigned or transferred to any Person other than
the Company without the prior written consent of the Investor, whether by
contract, operation of law, court order or otherwise (each, a “Prohibited
Transfer”), such portion of the outstanding obligations under the Series B Note
equal to 75% of the remaining Restricted Principal (as defined in the Series B
Note) (together with any related Restricted OID with respect thereto) then
outstanding under the Series B Note (with the remaining 25% of the Restricted
Principal (together with any related Restricted OID with respect thereto) of the
Series B Note automatically becoming Unrestricted Principal (as defined in the
Series B Note) thereunder) in exchange for the surrender and concurrent
cancellation of the entire Investor Note. For the avoidance of doubt, upon any
Prohibited Transfer, all accrued and unpaid Interest then outstanding hereunder
shall be automatically cancelled as of the date of such Prohibited Transfer and,
thereafter, this Note shall be deemed to be paid in full and shall be null and
void. 8 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest009.jpg]
(f) Automatic Default Netting. Notwithstanding anything herein to the contrary,
upon the occurrence of any Investor Note Acceleration (as defined in this Note),
such portion of the outstanding obligations under the Series B Note equal to the
Remaining Investor Note Principal Amount (excluding the any Forced Mandatory
Prepayment Amount (unless the Company elects in writing to effect a Default
Netting with respect thereto)) shall automatically Net by the cancellation of
such portion of the Restricted Principal under the Series B Note (together with
any related Restricted OID with respect thereto) in exchange for the surrender
and concurrent cancellation of the entire Investor Note (each, a “Default
Netting”, and together with the Bankruptcy Event of Default Netting, Redemption
Netting and Event of Default Netting, collectively, the “Netting Events”). Each
Default Netting shall occur on the date of such Investor Note Acceleration. For
the avoidance of doubt, upon any Default Netting, all accrued and unpaid
Interest then outstanding hereunder shall be automatically cancelled as of the
date of such Default Netting. (g) Netting Events; Single Integrated Transaction.
The Company hereby acknowledges and agrees that (i) the Netting Events shall be
consummated at such times as required hereunder through any means permissible
under applicable law, including without limitation, set-off and Netting and (ii)
the Obligations of the Investor hereunder and the obligations of the Company
under the Series B Note issued pursuant to the Securities Purchase Agreement
arise in a single integrated transaction and constitute related and
interdependent obligations within such transaction. 8. Miscellaneous. (a) Full
Recourse. The parties hereby acknowledge and agree that this Note is a full
recourse obligation of the Investor. (b) No Oral Waivers or Modifications. No
provision of this Note may be waived or modified orally, but only in a writing
signed by the Company and the Investor. (c) Governing Law. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the Borough of Manhattan in the City of New York, New
York, for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE 9 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest010.jpg]
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY. (d) No Severability. If any
provision of this Note is prohibited by law or otherwise determined to be
invalid or unenforceable by a court of competent jurisdiction or other similar
authority (a “Severability Event”), this entire Note shall be automatically
terminated and shall thereafter be null and void and all remaining payment
obligations hereunder of the Investor to the Company shall be automatically
cancelled, ab initio. (e) Currency. Principal and interest due hereunder shall
be payable in lawful money of the United States of America and shall be payable
to the Company at the address of the Company, or at such other address as may be
specified in a written notice to the Investor given by the Company. The Company
has provided the Investor with wire transfer instructions pursuant to which
payments may be made under this Note and such wire transfer instruction shall be
valid for the entire period of this Note. (f) Weekend; Holidays. If any payment
on this Note shall become due on a Saturday, Sunday or a bank or legal holiday
in the State of New York, such payment shall be made on the next succeeding
business day in the State of New York. (g) Usury. If interest payable under this
Note is in excess of the maximum permitted by law, the interest chargeable
hereunder shall be reduced to the maximum amount permitted by law and any excess
over the maximum amount permitted by law shall be credited to the Principal
balance of this Note and applied to the same and not to the payment of Interest.
(h) Remedies. (i) No failure on the part of the Company to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Company of any
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. In addition, the exercise of any
right or remedy of the Company at law or equity or under this Note shall not be
deemed to be an election of Company’s rights or remedies under this Note or at
law or equity. (ii) No failure on the part of the Investor to exercise, and no
delay in exercising, any right, power or remedy hereunder (including, without
limitation, any Netting permitted hereunder) shall operate as a waiver thereof;
nor shall any single or partial exercise by the Investor of any right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
are not exclusive of any remedies provided by law. In addition, the exercise of
any right or remedy of the Investor at law or equity or under this Note shall
not be deemed to be an election of Investor’s rights or remedies under this Note
or at law or equity. 10 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest011.jpg]
(i) Waiver of Presentment. The Investor hereby waives presentment, diligence,
protest and demand, notice of protest, demand and dishonor and nonpayment of
this Note. [Signature Page Follows] 11 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest012.jpg]
IN WITNESS WHEREOF, this Note has been executed as of the date first written
above. ALTO OPPORTUNITY MASTER FUND, SPC - SEGREGATED MASTER PORTFOLIO B By:
_________________________________ Name: Title: Agreed and accepted as of this
___ day of July, 2020 by: PHUNWARE, INC. By: _________________________________
Name: Title: 12 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest013.jpg]
Schedule I Collateral Account Bank: Bank Address: Account Number: Account Name:
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex105-phunware2020invest014.jpg]
Schedule II Permitted Financial Institutions Pershing LLC or any of their
affiliates HSBC NA, or any of their affiliates BNP Paribas, or any of their
affiliates Wells Fargo or any of their affiliates UBS AG or any of their
affiliates Citibank NA or any of their affiliates Bank of America Merrill Lynch
or any of their affiliates Deutsche Bank, AG or any of their affiliates Fidelity
Investments, FMR LLC or any of their affiliates Morgan Stanley or any of their
affiliates First Republic Bank or any of their affiliates Error! Unknown
document property name.



--------------------------------------------------------------------------------



 